UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4532
TITUS ONASSIS CARTER,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                             (CR-97-740)

                  Submitted: November 21, 2002

                      Decided: December 12, 2002

   Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. David Calhoun Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. CARTER
                               OPINION

PER CURIAM:
   Titus Onassis Carter appeals his six-month sentence imposed for
violations of his supervised release. Carter’s counsel has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), repre-
senting that, in his view, there are no meritorious issues for appeal.
Carter, notified of his right to file a pro se supplemental brief, has not
done so. Discerning no error in the record below, we affirm.
  In 1998, Carter pled guilty to bank embezzlement, in violation of
18 U.S.C. § 656 (2000), and was sentenced to two months imprison-
ment followed by five years of supervised release. In 2002, Carter’s
probation officer petitioned the district court, asserting four violations
of supervised release. Carter conceded the violations. The district
court imposed a sentence of six months imprisonment, within the
Guidelines range. U.S. Sentencing Guidelines Manual § 7B1.4(a)
(2000).
   This court reviews a sentence imposed after revocation of super-
vised release for abuse of discretion. United States v. Davis, 53 F.3d
638, 642-43 (4th Cir. 1995). Here, Carter conceded the violations and
the sentence was within the proposed range. Sentencing was in accor-
dance with the relevant statutory provision, 18 U.S.C. § 3583(e)(3)
(2000).
   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the sentence imposed
by the district court following revocation of Carter’s supervised
release. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes such a petition would be frivolous, then counsel may move
this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                                                             AFFIRMED